IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40288
                           Summary Calendar



MANDELL RHODES, JR.,

                                           Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-264
                       --------------------
                         October 24, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Mandell Rhodes, Jr., Texas prisoner number 307498, appeals

the district court’s denial of his 28 U.S.C. § 2254 petition.

The district court granted a certificate of appealability (COA)

on two issues.    As to those issues, Rhodes argues that one

condition of his supervised release, which he refers to as the

“child safety zone” condition, was unlawfully imposed because a

parole officer may not impose conditions of parole and because

his criminal offense was not committed upon a child.     Because

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40288
                                 -2-

these issues implicate state law only, they are not cognizable in

this § 2254 proceeding.    See Bridge v. Lynaugh, 838 F.2d 770, 772

(5th Cir. 1988).    Accordingly, the district court’s judgment

denying Rhodes relief on these issues is affirmed.

       The district court denied COA on all other issues, and

Rhodes further moves this court for a COA on those remaining

issues.    Normally, appellate review is limited to issues upon

which the district court granted a COA.      See Lackey v. Johnson,

116 F.3d 149, 151-52 (5th Cir. 1997).      When, however, a party

expressly seeks a COA on additional issues, this court may

certify those issues if the party meets the requirements for a

COA.    See United States v. Kimler, 150 F.3d 429, 431 (5th Cir.

1998).    Rhodes contends that the lower court erred in denying his

sufficiency on the evidence claim, and he argues that his due

process rights were violated by the revocation of his supervised

release.

       Rhodes has not made a substantial showing of the denial of a

constitutional right in relation to these issues.      See 28 U.S.C.

§ 2253(c)(1); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

Accordingly, his motion for a COA is DENIED.

       JUDGMENT AFFIRMED; COA DENIED.